                              THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                           ****

UNITED STATES OF AMERICA,

             Plaintiff,                               2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

vs.                                                   DATE: October 21, 2019

PASTOR FAUSTO PALAFOX,                                Courtroom 7D
ALBERT LOPEZ,
ALBERT BENJAMIN PEREZ,
JAMES PATRICK GILLESPIE,
ERNESTO MANUEL GONZALEZ,
BRADLEY MICHAEL CAMPOS,
CESAR VAQUERA MORALES, and
DIEGO CHAVEZ GARCIA,

             Defendants.

THE HONORABLE GLORIA M. NAVARRO, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich        COURT REPORTER: Heather Newman

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Officer David Arboreen, Special Agent Matthew Wear

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Tatum Wehr and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 37)

9:22 a.m. The Court convenes outside the presence of the jury. The Court informs the parties that
JUROR 8 informed called the Courtroom Deputy regarding a family emergency. There being no
objections from counsel, JUROR 8 is excused. The Court and parties discuss pending motions.
Motion in Limine to Preclude the Introduction of Lozano’s Prior Immunized Testimony, (ECF No.
1908), is DENIED. The Motion in Limine to Preclude Testimony by Government Witness Les Skelton,
(ECF No. 1918), is DENIED without prejudice. Mr. Fleming and Mr. Kennedy make further
arguments. Mr. Schiess responds. Ms. Luem and Ms. Jacks make argument regarding witness
TERRI BEAM. Mr. Schiess indicates the Government will not call this witness today. Mr. Schiess
makes representations regarding EXHIBITS 17A and 18A, which the Government intends to use
during the testimony of DEBRA GODINEZ. Ms. Jacks and Mr. Kennedy respond. The Court does not
issue a ruling at this time on the Motion in Limine to Preclude the Introduction of Testimony
Regarding the Mexican Mafia, (ECF No. 1909).

10:44 a.m. The Court stands at recess for a morning break.
11:13 a.m. The Court reconvenes outside the presence of the jury. Mr. Hill makes arguments
regarding the testimony of DEBRA GODINEZ. Mr. Schiess responds.

11:18 a.m. The jury enters the courtroom. DEBRA GODINEZ, called on behalf of the Government, is
sworn and testifies on direct examination by Mr. Schiess. EXHIBIT 17A & 18A are ADMITTED into
evidence. Ms. Jacks conducts cross examination on behalf of Mr. Palafox. The witness is excused.

11:48 a.m. GLENN GREER, called on behalf of the Government, is sworn and testifies on direct
examination by Mr. Schiess. EXHIBITS 299A, 299B, 299C, 299D, 299E, 299F, 299G, 371A, and 371B
are ADMITTED into evidence. Mr. Fischer conducts cross examination on behalf of Mr. Gonzalez.
EXHIBIT 369 is ADMITTED into evidence. Mr. Schiess conducts redirect examination on behalf of
the Government. Mr. Fischer conducts recross examination on behalf of the Government.

12:38 p.m. The jury is admonished and excused for a morning break.

12:39 p.m. The Court reconvenes outside the presence of the jury. The Court and parties discuss
the questions posed by jury.

12:44 p.m. GLENN GREER, called on behalf of the Government and previously sworn, responds to
questions posed by the jury and read by the Court. The witness is excused.

12:47 p.m. The jury is admonished and excused for lunch. The Court stands at recess.

1:35 p.m. RETIRED DETECTIVE LES SKELTON, called on behalf of the Government, is sworn and
testifies on direct examination by Mr. Schiess. EXHIBIT 372A, 372B, and 372D are ADMITTED into
evidence. Mr. Fleming conducts cross examination on behalf of Mr. Lopez. Mr. Schiess conducts
redirect examination on behalf of the Government. Mr. Fleming conducts recross examination on
behalf of Mr. Lopez.

2:46 p.m. The jury is excused for an afternoon break.

2:47 p.m. The Court reconvenes outside the presence of the jury. The Court and parties discuss the
questions posed by jury.

2:50 p.m. The jury enters the courtroom. The Court indicates that it will not ask the one question
received on behalf of the jury for RETIRED DETECTIVE LES SKELTON. The witness is excused.

2:52 p.m. The jury is admonished and excused for the evening.

2:53 p.m. The Court asks which witness will be called next. The Government indicates it will call
SCOTT “GATOR” RIVERA. Mr. Schiess indicates he will not ask questions which might be impacted
by Mr. Palafox’s Motion in Limine to Preclude the Introduction of Testimony Regarding the Mexican
Mafia, (ECF No. 1909). Ms. Luem indicates there may be another issue in regards to statements
made by SCOTT “GATOR” RIVERA. The Court DENIES without prejudice the Motion in Limine to
Preclude the Introduction of Testimony Regarding the Mexican Mafia, (ECF No. 1909). Mr. Fleming
requests the defense be able to start cross on Wednesday, October 22, 2019, if the Government
finishes direct of SCOTT “GATOR” RIVERA before the end of the day on Tuesday, October 21, 2019.
The Court approves the request. Ms. Bliss indicates there may be an issue regarding an exhibit to
be used with SCOTT “GATOR” RIVERA. Mr. Schiess indicates he will not be using any footage
regarding the shooting in Reno with this witness.
3:00 p.m. The Court adjourns.

Jury Trial continued to Tuesday, October 22, 2019, at 9:30 a.m. in Courtroom 7D before Judge
Gloria M. Navarro.


                                                            DEBRA K. KEMPI, CLERK
                                                            U.S. DISTRICT COURT

                                                            BY:        /S/                     d
                                                            Aaron Blazevich, Deputy Clerk
